                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Jennifer Raquel Taylor,                      JUDGMENT IN CASE

             Plaintiff(s),                         5:20-cv-00196-KDB-DSC

                  vs.

         E.H. McDevitt, et al,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 9, 2021 Order.




                                              April 9, 2021




      Case 5:20-cv-00196-KDB-DSC Document 8 Filed 04/09/21 Page 1 of 1
